      EXHIBIT 2 –
Hollingsworth Time Sheets
Date Run: 05/26/21 08:33 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 1/21/2021 to 1/25/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOLLINGSWORTH, MARY
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       45.00
                       LOWE, ET AL.
                                                                                                                              Total Hours for HOLLINGSWORTH,             45.00
                                                                                                                                                       MARY:
                                                                                                                                Total Hours for Wildlife & Marine        45.00
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 45.00
Date Run: 05/26/21 08:38 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 1/27/2021 to 1/27/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOLLINGSWORTH, MARY
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        9.00
                       LOWE, ET AL.
                                                                                                                              Total Hours for HOLLINGSWORTH,              9.00
                                                                                                                                                       MARY:
                                                                                                                                Total Hours for Wildlife & Marine         9.00
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 9.00
Date Run: 05/26/21 08:40 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 1/29/2021 to 1/29/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOLLINGSWORTH, MARY
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        8.00
                       LOWE, ET AL.
                                                                                                                              Total Hours for HOLLINGSWORTH,              8.00
                                                                                                                                                       MARY:
                                                                                                                                Total Hours for Wildlife & Marine         8.00
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 8.00
Date Run: 05/26/21 08:41 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                                Date Range: 2/1/2021 to 2/5/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOLLINGSWORTH, MARY
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       34.00
                       LOWE, ET AL.
                                                                                                                              Total Hours for HOLLINGSWORTH,             34.00
                                                                                                                                                       MARY:
                                                                                                                                Total Hours for Wildlife & Marine        34.00
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 34.00
Date Run: 05/26/21 08:44 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                                Date Range: 2/8/2021 to 2/12/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOLLINGSWORTH, MARY
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       38.00
                       LOWE, ET AL.
                                                                                                                              Total Hours for HOLLINGSWORTH,             38.00
                                                                                                                                                       MARY:
                                                                                                                                Total Hours for Wildlife & Marine        38.00
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 38.00
Date Run: 05/26/21 08:45 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 4/10/2021 to 4/10/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOLLINGSWORTH, MARY
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        4.00
                       LOWE, ET AL.
                                                                                                                              Total Hours for HOLLINGSWORTH,              4.00
                                                                                                                                                       MARY:
                                                                                                                                Total Hours for Wildlife & Marine         4.00
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 4.00
Date Run: 05/26/21 09:44 AM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 5/11/2021 to 5/12/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOLLINGSWORTH, MARY
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       21.50
                       LOWE, ET AL.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Court Time on Cases                      1.00
                       LOWE, ET AL.
                                                                                                                              Total Hours for HOLLINGSWORTH,             22.50
                                                                                                                                                       MARY:
                                                                                                                                Total Hours for Wildlife & Marine        22.50
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 22.50
